Case 19-11799-.]KO Doc 14 Filed 03/04/19 Page 1 of 2

 

 

 

 

l-l!l lr'l lllls- lr'-l`t-'Hrtl'=t|-'IJ-'I l'-l |L‘ii-‘"H¢'i' 'i'~'-‘l\r ~'-F'SF' Check one box only as directed in this form and in Form
_ _ 122A-1su :

Debtor 1 Shawn Tlmothy Mlncey pp

Dethr 2 Slephanie Suzanne Min¢:e'¢ll - 1. There is no presumption of abuse

(Spouse. if hling)

L_.l 2. The calculation to determine if a presumption of abuse
applies will be made undeiChapter 7 Means Test
Calcukation (Official Form 122A-2).

Case number 0:19-bk-11799 ij 3. The Means Test does not apply now because ot qualified
m known) military service but it could apply later.

Southern District of Florida, Fort
United Siates Bankruptcy Court for the: Lauderda|e Division

 

|:i Check ifthis is an amended filing

Ofiicial Form 122A - 1
Chapter 7 Statement of Your Current Monthly income 12/15

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for being accurate. lt more space is needed, attach
a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). lfyou believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Sta!ement of Exempu'on from Presumption of Abuse Under§ 707{b)(2} (Officiai Form 122A-1Supp) with this form.

m Ca|culate Your Current Monthly income

1. What is your marital and filing status? Check one only.
[:l Not married. Fill out Column A, lines 2-11.

 

- Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
l:l Married and your spouse is NOT filing with you. ¥ou and your spouse are:
|:l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

l:l Livlng separately or are legally separated. Fill out Column A. lines 2-11; do not till out Column B. By checking this box, you declare under
penalty of perjurythat you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
apart for reasons that do not include evading the Means Test requirements 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sourcu, derived during the 6 full months before you file this bankruptcy case. 11 U.S.G. §

101 (10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. if the amount of your monthly income varied during the
6 months, add the income for all 6 months and divide the total by 6. Fill ln the result. Do not include any income amount more than once. For example, if both spouses

own the same rental propertyl put the income from that property in one column onty. if you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions).
3. Alimony and maintenance payments. Do not include payments from a spouse it

552.60 $ 2,527.32

 

 

 

 

 

 

 

 

 

Column B is filled in. O-OO $ 0.00
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents, and
roommates. include regular contributions from a spouse only if Column B is not filled in.
Do not include payments you listed on line 3 $ o-o° $ 0-00
5. Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) $ o-oo
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from a business, profession, or farm $ o-Oo C°P¥ here '> $ 0-00 $ 0~00
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ o-o°
Ordinary and necessary operating expenses '$ o-oo
Net monthly income from rental or other real property $ 0'00 C°P¥ here '> $ 0-00 $ 0-00
7. lnterest, dividends, and royalties $ 0-00 $ 0-00
Official Form 122A-1 Chapter 7 Statement of ¥our Current Monthly income page 1

Saitware Copyright (c) 2019 ClNGroup - www.cincompass.com

Case 19-11799-.]KO Doc 14 Filed 03/04/19 Page 2 of 2

mwa Mincey, Shawn Timothy & Mincey, Stephanie

 

 

Dd)w' 2 Suzanne Casenumber (ilknovm) 0:19'bk'11799
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ o_o° $ 0_°0

 

Do not enter the amount if you contend that the amount received was a benefit under the
Sociai Security Act. lnstead, list it here:

 

For you m __ _$ 0.00
F°' v°“' SP°uSe _ _ ...... m$ ___M
9. Pension or retirement income. Do not include any amount received that was a benefit
under the Sociai Security Act. $ o'o° $ °-oo

 

10. income from ali other sourcesl not listed above. Specify the source and amount. Do
not include any benefits received under the Sociai Security Act or payments received as
a victim of a war crimel a crime against humanity, or international or domestic terrorism.
ii necessary, list other sources on a separate page and put the total below.

 

 

 

 

- Chiid Suppt:lrt $ 358.47 $ 0.00
$ 0.00 $ 0.00
Total amoums from separate pages, if any. + $ 0.00 $ 0.00

 

 

11. Calculate your total current monthly income. Add lines 2 through 10 for __
each column. Then add the total for Column A to the total for Column B. $ 911 '07 +' $ 2527-32 _ $ 3)438-39

 

 

 

 

 

 

 

 

 

 

 

Totd current monthly
income
m`Determine Whether the Means Test App|ies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a Copy your total current monthly income from line 1_'1_“_*________________~~~__ _________ C opy line 11 here=> $ 3,438_39
Multiply by 12 (the number of months in a year) x 12
12bt The result is your annual income for this part oi the form 12b. $ 41126°-58

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your household. §

Fill in the median family income for your state and size of household_._ ___ *__________ __ _ ___~_ 13_ $ 65,278.00
To lind a list of applicable median income amounts, go online using the link specified in the separate instructions for this
fom'i. This list may also be available at the bankruptcy cleit office.

 

 

 

 

14. How do the lines compare?

14a - line 12b is less than or equal to line 13. On the top of page 1, check box 171ere is no presumption of abuse.
Go to Part 3.

14b. I:l Line 12b is more than line 13. On the top of page 1, check box Z,'he presumption of abuse 's determined by Form 122A-2.
Go to Part 3 and till out Form 122A-2. '

Sign Be|ow

 

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

 

 

X /s/ Shawn Timothy Mincey X /s/ Stephanie Suzanne Mince}il
Shawn Timothy Mincey Stephanie Suzanne Mincey
Signature of Debtor 1 Signature of Debtor 2

Date March 4, 2019 Dafe March 4,2019
MM/DD/YYYY MM/DD /YYW

ii you checked line 14a, do NOT fill out or Hle Form 122A-2.
li you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Ofticial Form 122A-1 Chapter 7 Statement of Vour Current Monthly lncome page 2
Software Copyright (c) 2019 ClNGroup - www.cincompass.com

